     CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 1 of 35



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Patrick’s Restaurant, LLC,                              File No. 18-cv-00764 (ECT/KMM)

                 Plaintiff,

v.                                                          OPINION AND ORDER

Sujit Kumar Singh,

           Defendant.
________________________________________________________________________

Edward P. Sheu, Best & Flanagan LLP, Minneapolis, MN, for Plaintiff Patrick’s
Restaurant, LLC.

John A. Kvinge, Larkin Hoffman Daly & Lindgren, Ltd., Minneapolis, MN, for Defendant
Sujit Kumar Singh.


          This is a breach-of-contract case. Patrick’s Restaurant, a Minnesota citizen, alleges

that Sujit Kumar Singh, a citizen of India, agreed to invest $1.3 million in Patrick’s in

consideration for part ownership of the business but then paid nothing and walked away.

Patrick’s seeks recovery of an amount close to the $1.3 million it alleges Singh contracted

to invest, plus consequential and incidental damages. Singh has moved under Federal Rule

of Civil Procedure 12(b)(2) to dismiss the case for lack of personal jurisdiction.

Alternatively, he has moved under Rule 12(b)(6) to dismiss Patrick’s complaint for failing

to state a claim upon which relief may be granted. Both motions will be denied. Patrick’s

has demonstrated that Singh’s contract-related contacts with Minnesota coalesce to form a

prima facie showing of personal jurisdiction, and Patrick’s pleads a prima facie case on the

merits.
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 2 of 35



                                             I

      The facts leading up to this litigation span approximately eight months and two

continents, and they begin in August 2017. That month, Singh, a citizen and resident of

India, “approached” Patrick Bernet “for the exclusive opportunity to invest in Mr. Bernet’s

Patrick’s Restaurant, Inc.” Am. Compl. ¶¶ 3, 7 [ECF No. 27]. Bernet operates several

“Patrick’s Group” restaurants in Minnesota, and today he is the sole member and owner of

Patrick’s Restaurant, LLC.     Id. ¶ 2; id. Ex. 1 [ECF No. 27-1].       Singh engaged a

Minnesota-based agent, Saul Mashaal,1 to broker his investment. Am. Compl. ¶ 8.

      Patrick’s alleges that this investment was “part of [Singh’s] plan to emigrate to the

United States through the Immigrant Investor Visa Program.” Id. ¶¶ 7, 9. Under the

Immigrant Investor Visa Program, “a foreign entrepreneur who makes a capital investment

in the United States can receive a permanent [EB-5] U.S. visa. . . . [and] the entrepreneur

and his dependent family members are eligible for conditional permanent residency in the

United States.” Vieira v. Korda, Civ. No. 2:17-cv-160-jmc, 2018 WL 2122825, at *2 (D.

Vt. May 8, 2018); see also 8 U.S.C. § 1153(b)(5). This “EB-5 visa” is so named because

it is the fifth-preference visa among the employment-based visas. See U.S. Citizenship &

Immigration Servs., EB-5 Immigrant Investor Program, https://www.uscis.gov/eb-5 (last

visited July 2, 2019). Patrick’s alleges that Singh intended to immigrate to the United




1
       Several pleadings and documents spell Mashaal’s name as “Maashal” instead. See,
e.g., Am. Compl. ¶ 8; Mem. in Opp’n at 2 [ECF No. 35]. But emails from Mashaal himself
suggest “Mashaal” is the correct spelling. See Second Bernet Decl. Ex. 2 [ECF No. 36-2].

                                            2
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 3 of 35



States though he does not allege specifically whether Singh planned to reside in Minnesota.

See Am. Compl. ¶ 9.

       Patrick’s counsel, at Singh’s request, drafted an “Investment Opportunity offering”

that contemplated a $3.5 million investment in improving four “Patrick’s Group” restaurant

divisions in exchange for a 40% ownership interest in the business. Id. ¶ 10; id. Ex. 1 at 1

(“The businesses now operating as Patrick’s Group now [sic] has 4 different divisions, . . .

which would be merged into a limited liability company . . . .”). Singh rejected this initial

offering because it required a greater investment than would be necessary for Singh to be

eligible for an EB-5 visa. Am. Compl. ¶ 11; see 8 U.S.C. § 1153(b)(5)(C) (requiring an

investment of at least $1 million). Counsel for Patrick’s then prepared a revised offering

that contemplated a $1.3 million investment in consideration for a 40% ownership interest

in one Patrick’s location, “Patrick’s Restaurant at Arbor Lakes.” Am. Compl. ¶ 11; id.

Ex. 2 at 1 [ECF No. 27-1]. This document further contemplated that Singh’s investment

would be used to expand Patrick’s Restaurant at Arbor Lakes “into adjacent space for a

private Event Center, with private dining space,” as well as to remodel the existing

restaurant and to add “10 or more additional staff.” Am. Compl. Ex. 2 at 1; see also

8 U.S.C. § 1153(b)(5)(A)(ii) (requiring that the immigrant investor’s investment will create

full-time employment for ten or more people).

       This revised offering also addressed that Patrick’s “is currently structured as [a]

Subchapter S corporation,” but proposed that it “would be restructured” as an LLC after

Singh’s investment. Am. Compl. Ex. 2 at 1 (“Investment of $1,300,000 . . . will lead to

the following steps . . . .”). Singh allegedly communicated to Patrick’s that he “wanted the


                                             3
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 4 of 35



type of investment vehicle that could make immediate distributions back to him, and with

the lowest taxation rate, such as a limited liability company, rather than an S corporation.”

Second Bernet Decl. ¶ 11 [ECF No. 36]; see also id. ¶ 17 (stating that “reorganization,

without Mr. Singh’s investment, would make no sense [for Bernet] and would have adverse

tax consequences for [Bernet]”). Throughout these negotiations and up to the date this case

was commenced, Patrick’s existed solely as a corporation; it had not yet formed an LLC.2

See Kvinge Decl. Ex. B [ECF No. 23-1] (Certificate of Organization for Patrick’s

Restaurant, LLC, dated March 20, 2018), Ex. D [ECF No. 23-1] (Certificate of

Incorporation for Patrick’s Restaurant Inc. dated April 11, 2013).

       According to Patrick’s, there were “significant negotiations and discussions”

between Singh, Mashaal, and Bernet between August and October 2017, including emails

and telephone calls. Am. Compl. ¶ 13. At some point, Singh allegedly “accepted

Plaintiff’s proposed terms,” and Patrick’s counsel prepared two letters of intent, along with

proposed distributions and projections, wire transfer instructions, a document checklist,

and a draft “Articles of Conversion,” all of which were sent to Singh. Id.; id. Ex. 3 [ECF



2
        This action was brought by Patrick’s Restaurant, LLC, a business entity that was
formed on the same day the complaint was filed. See Compl. at 1 [ECF No. 1]; Kvinge
Decl. Ex. B [ECF No. 23-1]. Many of the alleged contracts and related documents refer to
Patrick’s Restaurant, LLC, before this date, as though it already existed. Still others refer
to Patrick’s Restaurant, Inc., as though the two entities are one and the same. Patrick’s has
filed an affidavit in conjunction with this motion stating that “[t]o the extent necessary,
Patrick’s Restaurant, Inc. has ratified this action being prosecuted by Patrick’s Restaurant,
LLC, which is/was to be reorganized from Patrick’s Restaurant, Inc.” Second Bernet Decl.
¶ 1. Singh does not challenge the propriety of Patrick’s Restaurant, LLC, bringing suit,
and did not respond to opposing counsel’s suggestion at oral argument that if anything, this
was a real-party-in-interest issue under Rule 17.

                                             4
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 5 of 35



No. 27-1]. At Singh’s instruction, Mashaal traveled to Dubai to have Singh sign the letters

of intent and complete an immigration attorney’s questionnaire relating to the EB-5 visa

process. Am. Compl. ¶¶ 14, 27; id. Ex. 5 [ECF No. 27-1].

       One letter of intent is entitled “Letter of Intent – Exclusive Right to Purchase.” First

Bernet Decl. Ex. A at 2 [ECF No. 9-1] (hereinafter “First Letter of Intent”); see also Am.

Compl. ¶ 15. This First Letter of Intent is on Bernet’s personal letterhead and opens by

acknowledging that “it is [Bernet’s] understanding that [Singh] intend[s] to make an

investment totaling $1,300,000.” First Letter of Intent at 2. The opening paragraphs of the

letter recite the planned timeline for two payment “installments”—$300,000 on or before

December 31, 2017, and $1 million on or before January 31, 2018. Id. The letter then

provides:

              Please consider this letter an offer to grant you the exclusive
              right to purchase a 40% interest in Patrick’s Restaurant, LLC.
              You will receive your 40% interest in Patrick’s Restaurant,
              LLC when the entire purchase amount of US$1,300,000 [sic]
              is received. The exclusive right to purchase granted herein
              shall remain open until January 31st 2018.

              First, a non-refundable payment of US $250,000 will be
              required on or before December 31, 2017 for me to grant you
              the exclusive right to invest directly into Patrick’s Restaurant
              LLC.

              Second a non refundable [sic] payment of $50,000 shall be
              deposited into a suitable escrow accounts [sic] to be disbursed
              to pay [immigration legal fees and costs].

Id. at 2–3. It closes with, “Thank you for considering this proposal,” id. at 3, and attaches

instructions for wiring the $300,000 (the total of the two “non-refundable” payments of

$250,000 and $50,000) to Bernet’s California bank, id. at 4.


                                              5
     CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 6 of 35



       The other letter of intent is entitled “Letter of Intent to Invest.” First Bernet Decl.

Ex. B at 2 [ECF No. 9-2] (hereinafter “Second Letter of Intent”); see also Am. Compl.

¶ 16. This letter from Bernet is on “Patrick’s Restaurant, LLC” letterhead, and does not

mention the $300,000 portion of the investment. Second Letter of Intent at 2. The letter

states that “[a]fter Patrick’s Restaurant, LLC receives [Singh’s] investment of $1,000,000,”

Singh will have a 40% ownership share of the LLC. Id. It continues: “We all agree to act

in good faith, to negotiate, approve, execute and deliver the agreements required to give

full effect to the investment transaction before December 31st, 2017 so that the investment

can be made on or before January 31st 2018.” Id. The letter closes with, “This letter sets

forth the general terms of your planned investment into Patrick’s Restaurant, LLC.” Id. at

3.

       On November 2, 2017, Singh signed both letters of intent in Dubai. First Letter of

Intent at 3 (showing Singh signed below the statement “I agree to the terms and conditions

set forth above”); Second Letter of Intent at 3 (similar). Singh then called Bernet to tell

him that the initial wire transfer would be made by November 14, 2017. Am. Compl.

¶¶ 15–17. No wire transfer was made that day, but at that time Singh did sign another

agreement with Patrick’s: the Capital Contribution Agreement. See id. ¶ 19.

       The Capital Contribution Agreement essentially recites the same terms from the

Second Letter of Intent, but it is styled more like a traditional contract. See First Bernet

Decl. Ex. C [ECF No. 9-3]. Like the Second Letter of Intent, it makes no mention of the

$300,000 obligation—only the $1 million. See id. at 1. It specifies that “Patrick’s

Restaurant, LLC . . . will be re-organized as a Minnesota Limited Liability Company on or


                                              6
      CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 7 of 35



about December, 31 2017 [sic] when the [required documents] will be filed with the

Minnesota Secretary of State.” Id. The contract contains two other noteworthy clauses.

First, it provides that “if Mr. Singh does not make the required contribution on or Before

Janaury [sic] 31, 2018, the unpaid amount . . . shall be deemed to be a debt of Mr[.] Singh

which [Patrick’s] may collect through legal action.” Id. at 2. Second, it provides that the

contract “shall in any and all events be governed by, construed and interpreted in

accordance with the laws of the state of Minnesota.” Id.

       Around that same time, in November 2017, Singh signed an Operating Agreement

for Patrick’s Restaurant, LLC. Am. Compl. ¶ 26; id. Ex. 4 [ECF No. 27-1]. Although the

LLC did not exist yet, the Operating Agreement (like the Capital Contribution Agreement)

contemplated that Singh would have a 40% interest in the LLC and 40% voting power,

while Bernet and Mashaal would have 51% and 9%, respectively. Am. Compl. Ex. 4 at

21.

       Shortly after the execution of the two letters of intent, Capital Contribution

Agreement, and Operating Agreement, things took a turn for the worse. Patrick’s alleges

that in mid- to late-November, Singh represented that the initial $300,000 payment had

been wired to Bernet, but “Bernet could receive no confirmation it had.” Am. Compl. ¶ 30.

Singh represented that the money was forthcoming and would be issued by mid-December.

Id. ¶ 31. But (again) the money didn’t arrive. See id. ¶¶ 32–33. Singh repeatedly assured

Bernet that he had wired the funds, going as far as to send “a purported wire transfer

document from a bank in Russia.” Id. ¶¶ 33, 35; see First Bernet Decl. Ex. E at 11 [ECF

No. 9-5]. But (again) the money didn’t come. See Am. Compl. ¶ 37. Emails from Mashaal


                                            7
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 8 of 35



to Singh refer to “almost daily communications by text and phone calls” about the status

of the wire transfer, though only select emails and text messages are attached to the

complaint and affidavits. Id. Ex. 6 [ECF No. 27-1]; see also First Bernet Decl. ¶¶ 7, 10

[ECF No. 9] (“I received many e-mail messages from Mr. Mashaal and [Singh] . . . . [They]

have sent many text messages to me . . . regarding the foregoing agreements and the alleged

payments.”); id. Ex. E (emails), Ex. G [ECF No. 9-7] (text messages).

       Patrick’s alleges that all along, Singh “knew Patrick’s Restaurant, Inc. would be

converted to [an LLC] . . . only when [Singh] paid the $1 million needed for the

investment.” Am. Compl. ¶ 26. Patrick’s alleges that in late December, “Plaintiff put on

hold Plaintiff’s corporate reorganization until confirmation [of the $300,000 wire transfer]

could be received.” Id. ¶¶ 33, 42. But plans for the expansion of Patrick’s Arbor Lakes

restaurant were already underway in reliance on Singh’s planned investment; these

included negotiating a lease, expanding the restaurant, and reorganizing the corporation.

Id. ¶¶ 29 (“working with brokers, architects, an asset manager, a landlord, and

contractors”), 32, 34, 39 (“work[ing] with Defendant’s immigration counsel”); First Bernet

Decl. Ex. D [ECF No. 9-4] (proposal from landlord for expansion).

       In early January, Singh “proposed an amendment to [the] transaction” that involved

“delaying and reducing the payments.” Second Bernet Decl. ¶ 16. Patrick’s agreed and

sent a new timeline for payment to Singh, which Singh further revised, but ultimately Singh

did not sign the proposed amendment. Am. Compl. ¶ 38; id. Ex. 7 [ECF No. 27-1]. In

mid-January, “[Singh] had Mr. Mashaal send Mr. Bernet a check for $300,000, on

[Singh’s] behalf.” Am. Compl. ¶ 40; First Bernet Decl. Ex. F [ECF No. 9-6]. But Singh


                                             8
     CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 9 of 35



“conditioned tender of the check on further delay and amendments [Patrick’s] had not

agreed to,” so Patrick’s never received the money. Am. Compl. ¶ 40; see also First Bernet

Decl. ¶ 9 (“[T]he check cannot be cashed, and [Patrick’s] has received no payment from

either [Singh] or Mr. Mashaal.”).

       Throughout February and into March 2018, Singh, Mashaal, and Bernet “continued

to communicate.” Am. Compl. ¶ 44. Ultimately, Singh never made the $300,000 payment

or the $1 million payment. Id. ¶ 45. Patrick’s felt the effects of Singh’s alleged breach

here in Minnesota. Patrick’s alleges it “lost the ability to expand and the profits anticipated

from the expansion, the lease negotiations with the Landlord fell through, and [its]

reputation and credibility have been damaged.” Id. ¶ 46.

       Patrick’s commenced this case on March 20, 2018. See Compl. at 4 [ECF No. 1].

After Singh moved to dismiss for, among other things, a lack of personal jurisdiction,

Patrick’s filed an amended complaint that included additional jurisdictional allegations.

See First Mot. [ECF No. 20]; Am. Compl. Patrick’s seeks to recover $1.25 million

(presumably for the $1.3 million investment it alleges Singh contracted to make minus

$50,000 for immigration-attorney fees and costs, which were for Singh’s benefit), plus “all

damages reasonably foreseeable, consequential, and incidental to Defendant’s breaches.”

Am. Compl. ¶ 59. Singh responded by renewing his motion to dismiss, arguing two




                                              9
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 10 of 35



primary grounds for dismissal: (1) lack of personal jurisdiction under Rule 12(b)(2); and

(2) failure to state a claim under Rule 12(b)(6). See Second Mot. [ECF No. 30].3

       Following oral argument on these motions, the Parties filed a joint letter saying that

they had “reached a tentative settlement” and that they “are currently working to complete

documentation and implement the settlement.” ECF No. 42. The Parties represented that

the settlement had a June 30, 2019 effective date and asked for a stay of the case “pending

conclusion of the settlement.” Id. The Parties represented they “would either file a

stipulation for dismissal at that time or promptly contact the Court.” Id. In response to the

Parties’ letter, an order was entered staying the case “until June 30, 2019, or until such

earlier date as the parties notify the Court that the case may be dismissed based on the

settlement or the stay lifted.” ECF No. 43. June 30, 2019, has passed. The Parties have

not filed a stipulation for dismissal or otherwise contacted the Court.

                                             II

                                             A

       The appropriate starting place is Singh’s Rule 12(b)(2) motion.           If personal

jurisdiction is lacking, it would be improper to consider the alternative ground for

dismissal; the absence of personal jurisdiction means the absence of judicial power to reach



3
       Originally, Singh also sought dismissal under Rule 12(b)(5) for insufficient service
of process. See Second Mot. At the time Singh filed his motion, no ruling had been made
on Singh’s objection [ECF No. 19] to Magistrate Judge Katherine Menendez’s order [ECF
No. 17] granting alternative service of process via email pursuant to Rule 4(f)(3). Shortly
thereafter, Singh’s objection was overruled, and Judge Menendez’s order was affirmed.
ECF No. 34 at 10. All agree this moots Singh’s motion for dismissal under Rule 12(b)(5).
See Mem. in Opp’n at 1 n.1; Reply Mem. at 2 n.1 [ECF No. 37].

                                             10
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 11 of 35



the merits of a case. See Pope v. Elabo GmbH, 588 F. Supp. 2d 1008, 1012 (D. Minn.

2008) (explaining that dismissal for lack of personal jurisdiction “is always without

prejudice; such a dismissal implies nothing about the merits of the dismissed claims

because the court is not empowered to address the merits of the dispute”). Personal

jurisdiction “is an essential element of the jurisdiction of a district . . . court, without which

the court is powerless to proceed to an adjudication.” Ruhrgas AG v. Marathon Oil Co.,

526 U.S. 574, 584 (1999) (alteration in original) (citation and internal quotation marks

omitted). “When personal jurisdiction is challenged by a defendant, the plaintiff bears the

burden to show that jurisdiction exists.” Fastpath, Inc. v. Arbela Techs. Corp., 760 F.3d

816, 820 (8th Cir. 2014) (citations omitted). “To successfully survive a motion to dismiss

challenging personal jurisdiction, a plaintiff must make a prima facie showing of personal

jurisdiction over the challenging defendant.” Id. (citations omitted). “But where, as here,

the parties submit affidavits to bolster their positions on the motion, and the district court

relies on the evidence, the motion is in substance one for summary judgment.” Creative

Calling Sols., Inc. v. LF Beauty Ltd., 799 F.3d 975, 979 (8th Cir. 2015) (citations omitted).

At the summary-judgment stage, a case “should not be dismissed for lack of jurisdiction if

the evidence, viewed in the light most favorable to [the plaintiff], is sufficient to support a

conclusion that the exercise of personal jurisdiction over [the defendant] is proper.” Id.

(citations omitted).     Patrick’s will not have to prove personal jurisdiction by a

preponderance of the evidence “until trial or until the court holds an evidentiary

hearing.” Epps v. Stewart Info. Servs. Corp., 327 F.3d 642, 647 (8th Cir. 2003)




                                               11
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 12 of 35



       For the exercise of personal jurisdiction to be proper in a diversity case, it must

comport with both the forum state’s long-arm statute and due process. Creative Calling,

799 F.3d at 979; see Birtcher Corp. v. Diapulse Corp. of Am., 87 S. Ct. 6, 7 (1966) (“[I]n

diversity cases such as this[,] personal jurisdiction is to be determined by the federal courts

in accordance with state law.”). Because Minnesota’s long-arm statute, Minn. Stat.

§ 543.19, “extends as far as the Constitution allows,” this two-part issue boils down to

one: whether the exercise of personal jurisdiction comports with due process. Federated

Mut. Ins. Co. v. FedNat Holding Co., __ F.3d __, 2019 WL 2619871, at *1 (8th Cir. 2019).

Due process requires that a defendant have sufficient “minimum contacts” with the forum

state “such that maintenance of the suit does not offend traditional notions of fair play and

substantial justice.” Daimler AG v. Bauman, 571 U.S. 117, 126 (2014) (citations and

internal quotation marks omitted). This means “actions by the defendant” must “create a

substantial connection with the forum [s]tate” and provide “fair warning” to the defendant

that he may be subject to jurisdiction there. Burger King Corp. v. Rudzewicz, 471 U.S.

462, 472, 475 (1985) (citations and internal quotation marks omitted); id. at 474 (stating

“defendant’s conduct and connection with the forum” must permit him to “reasonably

anticipate being haled into court there” (citation and internal quotation marks omitted)).

The “fair warning” requirement will be met if the defendant has “purposefully directed his

activities at residents of the forum, and the litigation results from alleged injuries that arise

out of or relate to those activities.” Burger King, 471 U.S. at 472–73 (citations and internal

quotation marks omitted) (discussing the requirement of “purposeful availment”).




                                               12
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 13 of 35



       The Eighth Circuit has identified five factors that district courts are to consider in

their “touchstone inquiries ask[ing] whether personal jurisdiction over the nonresident

defendant is based on ‘minimum contacts’ and whether assumption of personal jurisdiction

would offend ‘traditional notions of fair play and substantial justice.’” Epps, 327 F.3d at

648 (quoting Int’l Shoe, 326 U.S. at 316); see also Pope, 588 F. Supp. 2d at 1015 (calling

these “separate, though related, requirements”). Those factors are: (1) the nature and

quality of contacts with the forum state; (2) the quantity of those contacts; (3) the

relationship between the cause of action and the contacts; (4) the state’s interest in

providing a forum for its residents; and (5) the convenience to the parties. Johnson v.

Arden, 614 F.3d 785, 794 (8th Cir. 2010). The first three factors are of primary importance,

whereas the remaining two are secondary. Id. A court must consider these factors in the

aggregate rather than individually. See Northrup King Co. v. Compania Productora

Semillas Algodoneras Selectas, S.A., 51 F.3d 1383, 1388 (8th Cir. 1995); see also Burger

King, 471 U.S. at 286 (rejecting “any talismanic jurisdictional formulas”). This is a

fact-intensive inquiry. See Kulko v. Superior Ct. of Calif., 436 U.S. 84, 92 (1978) (“[T]he

‘minimum contacts’ test of International Shoe is not susceptible of mechanical application;

rather, the facts of each case must be weighed . . . . [T]his determination is one in which

few answers will be written in black and white. The greys are dominant and even among

them the shades are innumerable.” (citation and internal quotation marks omitted));

Howells v. McKibben, 281 N.W.2d 154, 157 (Minn. 1979) (“The determination of whether

‘minimum contacts’ are present in a given case must be made on a case-by-case basis; no

hard and fast rule can be applied in resolving the question.”).


                                             13
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 14 of 35



                                              B

       Start with the third factor: the relation of the cause of action to the contacts. This

factor distinguishes specific jurisdiction from general jurisdiction. Johnson, 614 F.3d at

794. Specific jurisdiction exists over causes of action arising out of or related to a

defendant’s contacts with the forum state, whereas general jurisdiction is broader and

reaches any cause of action against a defendant whose forum contacts “are so ‘continuous

and systematic’ as to render [it] essentially at home in the forum [s]tate.” Quality Bicycle

Prod., Inc. v. BikeBaron, LLC, No. 12-cv-2397 (RHK/TNL), 2013 WL 3465279, at *3

(D. Minn. July 10, 2013) (alterations in original) (quoting Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). Here, Singh is indisputably not “at

home” in Minnesota, making this a question of specific personal jurisdiction. Accord

Mem. in Supp. at 6–7 [ECF No. 32]; Mem. in Opp’n at 14–15 [ECF No. 35]; Reply Mem.

at 9 [ECF No. 37] (stating that “Plaintiff confirms that the exercise of general jurisdiction

is not appropriate”).

       Analysis of the first two factors—the nature and quality of contacts with the forum

state and the quantity of those contacts—requires consideration of the parties’ contractual

relationship. “A contract between a plaintiff and an out-of-state defendant is not sufficient

in and of itself to establish personal jurisdiction over the defendant in the plaintiff’s forum

state.” K–V Pharm. Co. v. J. Uriach & CIA, S.A., 648 F.3d 588, 593 (8th Cir. 2011).

However, a contract is ordinarily “an intermediate step serving to tie up prior business

negotiations with future consequences which themselves are the real object of the business

transaction.” Id. (quoting Burger King, 471 U.S. at 479). “To determine whether a


                                              14
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 15 of 35



defendant purposefully established minimum contacts with the forum, [the district court]

must evaluate ‘prior negotiations and contemplated future consequences, along with the

terms of the contract and the parties’ actual course of dealing.’” Creative Calling, 799 F.3d

at 980 (quoting Burger King, 471 U.S. at 479).

       Two of Singh’s arguments merit early attention. First, Singh argues that the nature,

quality, and quantity of his contacts are “extremely limited” and that “[a]part from [a]

single alleged contract, Defendant is not alleged to have any other relationship or contacts

with Minnesota.” Mem. in Supp. at 6. Singh avers in his brief that “Defendant does not

own property in Minnesota, conduct any other business in Minnesota, and has not visited

Minnesota,” nor is he “alleged to have actually sent any money to Minnesota,” but Singh

provides no accompanying affidavit attesting to his assertions of fact. Id. Without an

affidavit or similar evidence, these assertions cannot be accepted. (This may not matter

very much. It is, after all, Patrick’s burden to establish personal jurisdiction, and Patrick’s

does not allege that Singh did any of these things. But more on that in a bit.)

       Second, Singh asserts that this case involves an “unconsummated transaction”—not

“unconsummated” in the sense of not being reduced to a finalized writing, but that neither

party actually performed under the alleged contract(s). Reply Mem. at 9. Singh suggests

that an unconsummated contractual transaction affords no basis for a finding of personal

jurisdiction over a non-resident. Id. at 10. This position seems factually and legally

doubtful. There seems to be no dispute that Singh did not remit $1.3 million to Patrick’s

and that Patrick’s never gave Singh a 40% ownership share in the LLC. But to say the

transaction is entirely “unconsummated” ignores the fact that Patrick’s did undertake some


                                              15
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 16 of 35



performance, or at least allegedly incurred reliance damages, by attempting to negotiate a

new lease and an expansion of the restaurant. See First Letter of Intent at 3 (referencing

the “Patrick’s at Arbor Lakes expansion”); Am. Compl. ¶¶ 29, 32, 34, 39; First Bernet

Decl. Ex. D. And Singh arguably attempted performance by sending a check with partial

payment. First Bernet Decl. ¶ 9; id. Ex. F. Regardless, focusing on whether the contract

is “unconsummated” misses the point that a party’s negotiation and other activities leading

up to a contract may establish contacts necessary for personal jurisdiction regardless of

whether there is any performance under a contract. Burger King makes clear that what

really matters for minimum contacts is the “prior negotiations and contemplated future

consequences, along with the terms of the contract and the parties’ actual course of

dealing.” 471 U.S. at 479. Singh does not cite authority speaking to the significance of an

“unconsummated transaction” in weighing minimum contacts. See Reply Mem. at 9–11.

Several courts have found a prima facie showing of personal jurisdiction when faced with

an executory contract or anticipatory breach. See, e.g., Gardner Eng’g Corp. v. Page Eng’g

Co., 484 F.2d 27, 32 (8th Cir. 1973) (finding personal jurisdiction despite the fact that

neither party had undertaken performance yet, where the repudiation occurred outside the

forum but the performance was to occur within the forum); Personalized Brokerage Servs.,

LLC v. Lucius, No. Civ. 05-1663 (PAM/FLN), 2006 WL 208781, at *4 (D. Minn. Jan. 26,

2006) (“To the contrary, a failure to perform a legally required act within a forum can

establish personal jurisdiction.” (citations omitted)).

       Under Minnesota law, “[a] crucial factor in determining whether a single sale

suffices to justify personal jurisdiction is whether the nonresident in some way solicited


                                              16
      CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 17 of 35



the sale or actively engaged in negotiating its terms. In other words, where a nonresident

defendant is an ‘aggressor’ in the transaction, it is more likely to have purposefully availed

itself of the forum state’s benefits and protections, so that personal jurisdiction is

appropriate.” KSTP-FM, LLC v. Specialized Commc’ns, Inc., 602 N.W.2d 919, 924 (Minn.

Ct. App. 1993) (citations omitted).       Here, Patrick’s alleges that Singh pursued the

contractual relationship from the start—in other words, that he was the “aggressor” who

reached into the forum. See Am. Compl. ¶¶ 7, 10. Patrick’s further alleges that throughout

the transaction, both before and after the Capital Contribution Agreement was signed,

Singh was an active negotiator—an “ongoing aggressor,” so to speak. See id. ¶¶ 11, 13,

25, 37. “[T]he record is clear that . . . [Singh] aggressively pursued a business relationship”

with Patrick’s throughout the course of their dealing. Wessels, Arnold & Henderson v.

Nat’l Med. Waste, Inc., 65 F.3d 1427, 1432 (8th Cir. 1995). The record also shows that

Singh continued to pursue the contract even after it had seemingly fractured, repeatedly

reassuring Patrick’s that he intended to perform. See Am. Compl. ¶¶ 30–31, 33, 35–37,

40.

        “When examining cases where little connection between the defendant and the

forum state appears to exist, particularly where a single act connects plaintiff and

defendant, the courts have looked especially to the defendant’s role, purpose or expectation

in the events in question.” Kreisler Mfg. Corp. v. Homstad Goldsmith, Inc., 322 N.W.2d

567, 571 (Minn. 1982). Singh’s alleged intent to immigrate to the United States through

the Immigrant Investor Visa Program sets this case apart from others involving non-

resident defendants who intended to do business only from abroad. The Immigrant


                                              17
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 18 of 35



Investor Visa Program is designed to allow entrepreneurs and their families to obtain a

green card and become “permanent workers” in the United States. U.S. Citizenship &

Immigration Servs., EB-5 Immigrant Investor Program, https://www.uscis.gov/eb-5 (last

visited July 2, 2019). These EB-5 visas have been described as “appeal[ing] to those

seeking more active, rather than purely passive involvement in a U.S. business.”4 For those

with the funds, an investment can be the fast track to citizenship.5 As a result, the program

has been characterized (and criticized) as allowing foreign investors to “buy American

citizenship.”6 The Immigrant Investor Visa Program, then, is not a hands-off investment

from afar; it is a path to citizenship.




4
        Russell Flannery, What’s Ahead for the Fraud-Tainted U.S. EB-5 Visa Program?,
Forbes             (Aug.           20,           2018,             11:22           PM),
https://www.forbes.com/sites/russellflannery/2018/08/20/whats-ahead-for-the-fraud-
tainted-u-s-eb-5-visa-program/#2e057f6d1618 (last visited July 2, 2019).
5
        See Javier C. Hernandez, Wealthy Chinese Scramble for Imperiled Commodity: U.S.
‘Golden           Visa’,        N.Y.         Times          (Apr.          27,         2017),
https://www.nytimes.com/2017/04/27/world/asia/china-eb-5-golden-visa.html                (last
visited July 2, 2019) (noting that the EB-5 program is “sometimes referred to as a ‘golden
visa’”); Miriam Jordan, Los Angeles Raids Target Investor Green Card Fraud, N.Y. Times
(Apr. 5, 2017), https://www.nytimes.com/2017/04/05/us/eb5-visa-investigation.html (last
visited July 2, 2019) (“Participation can result in a green card in less than a year in some
instances. The cards can normally take a decade to obtain through sponsorship from an
American employer or relative.”).
6
        Alana Semuels, Should Congress Let Wealthy Foreigners Buy Green Cards?, The
Atlantic (Sept. 21, 2015), https://www.theatlantic.com/business/archive/2015/09/should-
congress-let-wealthy-foreigners-buy-citizenship/406432/ (last visited July 2, 2019)
(quoting an immigration lawyer and professor as saying that wealthy foreigners pursue
EB-5 visas “because they want the green card and it’s the fastest or best way to get a green
card”).

                                             18
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 19 of 35



       Here, Patrick’s alleges that Singh “wanted to . . . move his family here” through the

Immigrant Investor Visa Program, though it is unclear whether “here” means the United

States in general or Minnesota in particular. Mem. in Opp’n at 17; see also Am. Compl.

¶ 9 (“Defendant intended to . . . immigrate to the United States, including to enable

Defendant’s children to attend school in the United States.”). Accordingly, Singh’s intent

to immigrate is not necessarily the tie that binds him to the forum. But Singh did not simply

intend to make a one-time investment as the means to an end. His investment was

negotiated to give him a lasting tie to the forum: a 40% ownership and membership interest

in an LLC, including not only future profit disbursements from a Minnesota business but

voting rights in the LLC. Thus, even if Singh never moved to Minnesota, he undoubtedly

contemplated an ongoing relationship with the forum involving a significant and not

passive investment. The evidence reasonably may be interpreted to show that Singh

“envisioned continuing and wide-reaching contacts” in Minnesota. FedNat, 2019 WL

2619871, at *5 (citation and internal quotation marks omitted).

       Patrick’s does not allege that Singh has been physically present in Minnesota.

Necessarily, then, Singh’s contacts with Minnesota occurred through phone calls, emails,

text messages, and purported fund transfers. One exhibit to the complaint, an email from

Mashaal, characterizes these communications as having occurred “almost daily.” Am.

Compl. Ex. 6. And Bernet, in his declaration, testifies that “Singh communicated often.”

Second Bernet Decl. ¶ 16. Though a relatively small number of emails and text messages

have been filed in connection with this motion, these documents do not discredit Mashaal

and Bernet’s assertions regarding the frequency of communications. See First Bernet Decl.


                                             19
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 20 of 35



Ex. E (emails), Ex. G (text messages); Second Bernet Decl. Ex. 1 [ECF No. 36-1] (text

messages), Ex. 2 [ECF No. 36-2] (emails). Singh has not identified evidence showing he

did not direct communications to Minnesota. He does not suggest that the communications

he directed here were not as frequent as Mashaal and Bernet have described or not as

substantive as one reasonably would expect given the significance of the contemplated

contractual relationship.

       Patrick’s acknowledges that the majority of contacts between Singh and Bernet went

through Mashaal, who Patrick’s contends was Singh’s agent, and Patrick’s argues that

Mashaal’s contacts with Minnesota are relevant to determining whether there is personal

jurisdiction over Singh. See Mem. in Opp’n at 17–18. Singh does not engage with this

argument a great deal. He seems only to assert that Mashaal served as his “broker.” Reply

Mem. at 11. Mashaal’s precise status vis-à-vis Singh cannot be resolved one way or the

other on this record. Regardless, Minnesota law makes clear that a litigant’s agent’s

contacts with a forum state may be considered to determine whether there is personal

jurisdiction over the litigant, and here “the record is clear that [Singh] supported, accepted,

and followed through on [Mashaal’s] efforts.” Wessels, 65 F.3d at 1433 (finding purported

agent’s contacts with Minnesota were relevant to personal jurisdiction because “[u]nder

Minnesota law, it is well established ‘that a principal cannot accept the benefits of the

agent’s unauthorized conduct and then deny liability based on the fact that the conduct was

unauthorized’” (quoting Centennial Ins. Co. v. Zylberberg, 422 N.W.2d 18, 21 (Minn. Ct.

App. 1988))).




                                              20
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 21 of 35



       Finally, contractual terms in the Capital Contribution Agreement bear on personal

jurisdiction. Most significantly, the Agreement contains a choice-of-law clause specifying

that Minnesota law applies. See Capital Contribution Agreement at 2; see also Mem. in

Opp’n at 19. Such provisions are “relevant to the jurisdictional question.” Bell Paper Box,

Inc. v. Trans W. Polymers, Inc., 53 F.3d 920, 923 (8th Cir. 1995) (citation omitted);

Wessels, 65 F.3d at 1434 (calling choice-of-law provision “an important factor” in

assessing purposeful availment); see also Burger King, 471 U.S. at 482 (“Nothing in our

cases, however, suggests that a choice-of-law provision should be ignored . . . .”). “[W]hile

relevant to the analysis, . . . [a] Minnesota choice-of-law provision alone does not establish

personal jurisdiction.” FedNat, 2019 WL 2619871, at *2 (finding choice-of-law clause

“weigh[ed] in favor of personal jurisdiction”). But see Dent-Air, Inc. v. Beech Mtn. Air

Serv., Inc., 332 N.W.2d 904, 908 (Minn. 1983) (disagreeing that choice-of-law clause was

an important factor because “[h]ad the parties wanted to ensure the use of Minnesota’s

courts in the event of breach of contract, they could have contractually consented to

personal jurisdiction in Minnesota”). Additionally, although the agreement does not

contain a forum-selection clause, it does contain a right-to-sue clause.         See Capital

Contribution Agreement at 2. The choice-of-law clause seems weightier because it is

accompanied by a clause that puts Singh on notice that his breach could result in a lawsuit.

These provisions are not dispositive, but they favor a finding of personal jurisdiction.

       Standing alone, each of these contacts and considerations would be insufficient to

confer personal jurisdiction. See, e.g., Creative Calling, 799 F.3d at 980; Eagle Tech. v.

Expander Americas, Inc., 783 F.3d 1131, 1137 (8th Cir. 2015) (“[W]ire-transfers to and


                                             21
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 22 of 35



from a forum state do not create sufficient contacts to comport with due process such that

a foreign corporation could ‘reasonably anticipate being haled into court there.’” (citation

omitted)); Viasystems, 646 F.3d at 594 (affirming grant of motion to dismiss for lack of

personal jurisdiction because “scattered e-mails, phone calls, and a wire-transfer of money

. . . do not constitute a ‘deliberate’ and ‘substantial connection’ with the state such that

[defendant] could ‘reasonably anticipate being haled into court there’” (citation omitted)).

But together, they are enough. Singh sought to do business in Minnesota with Patrick’s;

Patrick’s did not solicit Singh. He executed contracts anticipating a relatively high-dollar

investment in a Minnesota business that would culminate in a 40% ownership share of that

Minnesota business. He sent communications regularly and often to Minnesota citizens in

an effort to finalize the contracts. He retained a Minnesota-based broker to assist him with

this process.   And Singh planned long-term ownership of a Minnesota business as

evidenced not only by the nature of the contract documents, but also by his asserted pursuit

of an EB-5 visa.

                                             C

       Because “the purposeful-availment requirement is met and . . . the defendant has

minimum contacts with the forum state, the court must, in the second step of the analysis,

ask whether the exercise of personal jurisdiction over the defendant would nevertheless be

so unreasonable as to violate the Due Process Clause.” Pope, 588 F. Supp. 2d at 1016; see

also Creative Calling, 799 F.3d at 981–82 (“Even where a party has minimum contacts

with a forum, jurisdiction can still be unreasonable. The Due Process Clause forbids the

exercise of personal jurisdiction ‘under circumstances that would offend ‘traditional


                                            22
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 23 of 35



notions of fair play and substantial justice.’” (quoting Asahi Metal Indus. Co. v. Superior

Court, 480 U.S. 102, 113 (1987))). This is where the fourth and fifth factors—Minnesota’s

interest in providing a forum for its residents and the convenience of the parties—come

into play. Pope, 588 F. Supp. 2d at 1018.

       Minnesota no doubt has an interest in providing its citizens and businesses with a

forum for dispute resolution, but that interest is proportional to the dispute’s connection to

the state. Cf. Westley v. Mann, 896 F. Supp. 2d 775, 792 (D. Minn. 2012). As for

convenience, neither party has convincingly argued that this factor tilts in its favor. Singh

argues that this factor “does not support jurisdiction, given that Defendant is an individual

who is located some 7500 miles away from this court and is a citizen of a foreign country.”

Mem. in Supp. at 7. While “[t]he Court appreciates that it must be somewhat inconvenient”

for a citizen of India to litigate in Minnesota, this inconvenience does not rise to the level

of offending traditional notions of fair play and substantial justice. Pope, 588 F. Supp. 2d

at 1021; see also Creative Calling, 799 F.3d at 982 (“While defending a suit in [the forum]

would be burdensome for [defendant], obtaining relief through litigation in [foreign

country] would be burdensome for [plaintiff].”).          And Singh has some level of

“international reach,” Pope, 588 F. Supp. 2d at 1021, as evidenced by the fact that he

traveled from India to Dubai (in the United Arab Emirates) to execute the contract(s) at

issue in this case.

       To be sure, “[g]reat care and reserve should be exercised when extending our

notions of personal jurisdiction into the international field.” Asahi Metal, 480 U.S. at 115

(citation and internal quotation marks omitted). But “in today’s world of increasing


                                             23
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 24 of 35



globalization and improved communication technology, the burden of international

litigation is not as high as it was even [thirty] years ago, when Asahi Metal was decided.”

Pope, 588 F. Supp. 2d at 1022; see also World-Wide Volkswagen, 444 U.S. at 292–93

(recognizing that as the American economy has transformed, the Due Process Clause’s

limits on inconvenient litigation “have been substantially relaxed over the years”). Given

that Singh has been able to “secure[] competent legal counsel” who has already “vigorously

litigated this case,” he “cannot make the requisite compelling case that exercising

jurisdiction is unreasonable.” Pope, 588 F. Supp. 2d at 1022. Singh’s Rule 12(b)(2)

motion to dismiss will be denied without prejudice to his ability to challenge personal

jurisdiction at a later date. This is based on the allegations in the complaint and the very

limited record created in connection with Defendant’s 12(b)(2) motion.

                                            III

                                             A

       Now for Singh’s Rule 12(b)(6) motion. “When considering . . . a motion to dismiss

under Fed. R. Civ. P. 12(b)(6),” the materials outside the pleadings must be ignored, but

“materials that are necessarily embraced by the pleadings” may be considered. Porous

Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999) (citation and internal

quotation marks omitted). The complaint must “state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).7 “[A]ll factual allegations

in the complaint” will be accepted as true, and “all reasonable inferences” will be drawn in


7
      Plaintiff incorrectly cites the abrogated “no set of facts” standard in its brief. See
Mem. in Opp’n at 20 (citing Morton v. Becker, 793 F.2d 185, 187 (8th Cir. 1986)).

                                            24
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 25 of 35



the plaintiff’s favor. Gorog v. Best Buy Co., 760 F.3d 787, 792 (8th Cir. 2014) (citation

and internal quotation marks omitted). But allegations in the complaint that are actually

legal conclusions are not entitled to these same presumptions and inferences. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Id. (quoting

Twombly, 550 U.S. at 555).

       At the outset, it is worth trying to pin down the nature of Patrick’s contract claims

and the contract(s) upon which they are based. Patrick’s brings two breach-of-contract

counts: (1) breach of contract and (2) anticipatory breach of contract. Am. Compl. ¶¶ 49–

59. But these are not really two separate claims; the latter is just another theory by which

Patrick’s can prove a breach. See Great Lakes Gas Transmission Ltd. P’ship v. Essar Steel

Minn., LLC, No. 09-cv-3037 (SRN/LIB), 2015 WL 3915687, at *21 (D. Minn. June 25,

2015) (“Plaintiff’s anticipatory repudiation claim is not distinct from its breach of contract

claim. . . . Rather, ‘breach,’ the second element required to prove a breach of contract claim,

may be evidenced by showing how the defendant anticipatorily repudiated its obligations

under a contract.”). Singh does not raise this issue, and there is no need to dismiss one or

the other for their redundancy. Still, it is useful to recognize that there is really just one

claim at issue, with two theories of breach. Depending the theory, Patrick’s might seek to

recover different classes of damages. See id.; Tarpy v. Nowicki, 175 N.W.2d 443, 447–48

(Minn. 1970). Also notable is the fact that the complaint does not allege exactly which

contract(s) Singh breached—the First Letter of Intent, the Second Letter of Intent, the




                                              25
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 26 of 35



Capital Contribution Agreement, some combination of the three, or something else

entirely.8 See Am. Compl. ¶¶ 49–59.

       “To plead a breach-of-contract claim under Minnesota law, the plaintiff must allege

that (1) an agreement was formed, (2) the plaintiff performed any conditions precedent to

the plaintiff’s demand of performance by the defendant, and (3) the defendant breached the

contract.” Mono Advert., LLC v. Vera Bradley Designs, Inc., 285 F. Supp. 3d 1087, 1089–

90 (D. Minn. 2018) (citing Lyon Fin. Servs., Inc. v. Ill. Paper & Copier Co., 848 N.W.2d

539, 543 (Minn. 2014)). The breach-of-contract elements that Singh disputes are the

existence of an agreement (he thinks the claim fails as a matter of law to the extent it seeks

to recover under the letters of intent, which he says are not binding contracts) and the

satisfaction of conditions precedent (he thinks the claim fails because reorganization into

an LLC was, as a matter of law, a condition precedent). See Mem. in Supp. at 10–13.

These issues will be addressed in turn.

                                              B

       “To prevail on a breach-of-contract claim, a plaintiff must show that a contract has

been formed.” Cargill Inc. v. Jorgenson Farms, 719 N.W.2d 226, 232 (Minn. Ct. App.

2006). Singh argues that “[t]o the extent Plaintiff’s claim for breach of contract is based

on the two Letters of Intent . . . it fails as a matter of law” because “a letter of intent is



8
       At the hearing, Patrick’s stated that it remains to be seen “what is the contract here,”
and argued that the contract is “a series of letters of intent, [the] Capital Contribution
Agreement, member control agreement, all modified by emails, text messages,
performance, or attempted performance. . . . This transaction kind of constitutes a little bit
of everything.”

                                              26
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 27 of 35



merely an agreement to agree, and not a binding contract.” Mem. in Supp. at 10–11.

Essentially, he seeks dismissal of the breach-of-contract counts to the extent they seek to

recover under the alleged contracts that preceded the Capital Contribution Agreement

(which he does not dispute is a valid contract). If the First Letter of Intent is not a contract,

the net effect is to preclude Patrick’s from recovering the $300,000, which is only provided

for in the First Letter of Intent. If the Second Letter of Intent is not a contract, there appears

to be no impact on damages, as it provides for the same $1 million contribution that is

required by the Capital Contribution Agreement.

       As for the First Letter of Intent, Singh primarily frames the issue as whether the

letter was an agreement to agree or a binding contract (whereas Patrick’s avoids the issue

altogether). See Mem. in Supp. at 11. The more appropriate question is whether it was an

option contract or a binding agreement. See id. at 10, 12. An option contract is “nothing

more than an irrevocable and continuous offer to sell for a specified period of time.”

Nafstad v. Merchant, 228 N.W.2d 548, 550 (Minn. 1975) (citation omitted). “Until an

option is effectively exercised, it is a mere unilateral undertaking, and if the time in which

it is to be exercised expires before its terms and conditions are met with, it lapses.” Ferch

v. Hiller, 295 N.W 504, 506 (Minn. 1941) (citations omitted). Here, the letter stated that

“[t]he exclusive right [i.e., the option] to purchase granted herein shall remain open until

January 31st 2018.” First Letter of Intent at 2 (emphasis added). It specified the manner

of accepting the option: “a non-refundable payment of US $250,000 will be required on or

before December 31, 2017 for me to grant you the exclusive right to invest.” Id. These

terms, standing alone, make the First Letter of Intent look like a typical option contract. If


                                               27
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 28 of 35



so, the option contract did not obligate Singh to invest—it merely gave him the right to do

so. “The fact that he did [not act in the manner specified] supports the conclusion of law

that plaintiff ha[s] no cause of action.” Vogt v. Ganlisle Holding Co., 15 N.W.2d 91, 95

(Minn. 1994).

       But the purported option contract does not stop there. It also details other future

“terms and conditions” not particularly material to the option itself, such as the payment of

$1 million in exchange for 40% of Patrick’s and the expansion of Patrick’s at Arbor Lakes.

First Letter of Intent at 2–3. There is a possibility, as Patrick’s argued at the hearing, that

this option contract was instead “an integral part of the entire transaction” and a contract

in and of itself. M.L. Gordon Sash & Door Co. v. Mormann, 271 N.W.2d 436, 440 (Minn.

1978); see Fleisher Eng’g & Constr. Co. v. Winston Bros. Co., 42 N.W.2d 396, 398 (Minn.

1950) (“Where several instruments are made as part of one transaction, they will be read

together, and each will be construed with reference to the other.”). The question of

“[w]hether a contract exists is generally a question of fact.” Cargill Inc., 719 N.W.2d at

232 (citation omitted); Morrisette v. Harrison Int’l Corp., 486 N.W.2d 424, 427 (Minn.

1992) (“[T]he existence and terms of a contract are questions for the fact finder.” (citation

omitted)). There is precedent suggesting that “[a]t this early stage in the litigation, the

Court cannot determine” whether an agreement is a contract “as a matter of law.” Jackson

v. Navitaire, Inc., Civ No. 04-1557 (RHK/AJB), 2005 WL 61490, at *3 (D. Minn. Jan. 11,

2005) (denying motion to dismiss breach-of-contract claim where “it [was] not apparent

from the face of the Complaint that there was ‘mutual consent”); see also Fleisher Eng’g,

42 N.W.2d at 399 (“The letter of intent and the negotiations and conduct of the parties, as


                                              28
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 29 of 35



shown above, plainly indicate that the parties contemplated one contract, the purpose of

which was to contain the whole bargain between the parties and express the result of all

their contracts to date.” (citation and internal quotation marks omitted)). As applied to this

case, it is unclear whether the First Letter of Intent is a binding standalone contract, or

whether it is only binding insofar as it is part of the entire transaction. The two letters of

intent were signed on the same day, for example, and none of the three alleged contracts

contains an integration or merger clause. This looks like just the type of fact question that

cannot be resolved at the motion-to-dismiss stage.

       The Second Letter of Intent, which contains no language indicative of an option, is

either a letter of intent or a binding contract. “A letter of intent is generally not considered

a contract; rather, it is considered an agreement to negotiate in the future.” Facet Tech.

Corp. v. Tele Atlas N. Am., Inc., Civ. No. 08-300 (DWF/FLN), 2008 WL 2439804, at *2

(D. Minn. June 12, 2008) (citing Hansen v. Phillips Beverage Co., 487 N.W.2d 925, 927

(Minn. Ct. App. 1992)); see Richie Co., LLP v. Lyndon Ins. Grp., Inc., 316 F.3d 758, 760

(8th Cir. 2003) (applying Minnesota law). Here, Singh is correct that in many respects the

Second Letter of Intent reads like it “is merely an agreement to agree, and not a binding

contract.” Mem. in Supp. at 11. After all, the letter says that it “sets forth the general terms

of [Singh’s] planned investment” and that the Parties “all agree to act in good faith, to

negotiate, approve, execute and deliver the agreements required to give full effect to the

investment transaction.” Second Letter of Intent at 2–3. And for what it’s worth, the

subject line of the letter calls it a “Letter of Intent to Invest.” Id. at 2; see Metro Office




                                              29
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 30 of 35



Parks v. Control Data Corp., 205 N.W.2d 121, 125 (Minn. 1973) (“The label ‘letter of

intent’ is not alone determinative.”).

       But as with many rules of contract interpretation, there is an exception: “A letter of

intent . . . can be binding if the parties manifest an intent to be bound by the instrument,

and the instrument contains all the essential terms necessary for a binding agreement.”

Facet Tech. Corp., 2008 WL 2439804, at *2 (citation and internal quotation marks

omitted). Just like the First Letter of Intent, this Second Letter of Intent contains several

provisions that go beyond simply summarizing “the general terms of [Singh’s] planned

investment.” Second Letter of Intent at 3. And although it contemplates future agreements,

the list of “required documents” to be “negotiate[d], approve[d], execute[d] and

deliver[ed]” does not include a Capital Contribution Agreement. Id. at 2–3 (specifying that

what remained to be drafted was a “Membership Unit Contribution Agreement,”

“Operating Agreement,” and “Member Buy-Sell Agreement”). This suggests that the

Second Letter of Intent could be something more than “a preliminary, non-binding proposal

to agree.” FutureFuel Chem. Co. v. Lonza, Inc., 756 F.3d 641, 647 (8th Cir. 2014)

(applying Arkansas law); see Lindgren v. Clearwater Nat’l Corp., 517 N.W.2d 574, 574

(Minn. 1994) (letter of intent contained a specific provision that the parties “shall enter into

a definite purchase agreement which shall be drafted by the buyers within 30 days”). As

with the First Letter of Intent, the question of “[w]hether a contract exists is generally a

question of fact.” Cargill Inc., 719 N.W.2d at 232. This, too, is an issue that cannot be

resolved at this early juncture.




                                              30
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 31 of 35



                                             C

       Finally, the Capital Contribution Agreement. Singh argues that the Amended

Complaint “fails to state a claim upon which relief can be granted, because Plaintiff has

failed to allege that it performed all conditions precedent.” Mem. in Supp. at 12. Singh

contemplates that Patrick’s reorganization from a corporation to an LLC was the condition

precedent, and that this condition was “indisputably material.” Id. at 13. Patrick’s takes

the position that corporate restructuring was “an immaterial part of the transaction that was

not a condition [precedent] to defendant’s payment obligations.” Mem. in Opp’n at 2.

       Under Minnesota law, “[a] condition precedent is an event,” including the other

party’s performance, “that must occur before a party is required to perform a certain

contractual duty.” Minnwest Bank Cent. v. Flagship Props. LLC, 689 N.W.2d 295, 299

(Minn. Ct. App. 2004) (citation omitted). “If the event required by the condition does not

occur, there [is] no breach of contract.” Capistrant v. Lifetouch Nat’l Sch. Studios, Inc.,

916 N.W.2d 23, 27 (Minn. 2018) (alteration in original) (citation and internal quotation

marks omitted). “[C]ontracts should be construed with a preference for finding mutual

promises rather than conditions.” Strategic Energy Concepts, LLC v. Otaka Energy, LLC,

No. 16-cv-463 (MJD/BRT), 2016 WL 7627040, at *5 (D. Minn. Nov. 18, 2016) (quoting

United States v. Gerth, 991 F.2d 1428, 1434 (8th Cir. 1993)). Rule 9(c) of the Federal

Rules of Civil Procedure provides that “[i]n pleading conditions precedent, it suffices to

allege generally that all conditions precedent have occurred or been performed.” It is only

“when denying that a condition precedent has occurred or been performed” that a party

must plead with particularity. Id. “A complaint that tracks the language of this Rule is


                                             31
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 32 of 35



sufficient. Thus, the Court should not dismiss a complaint that generally avers that all

condition precedents have been performed unless the complaint demonstrates on its face

that a condition precedent did not occur.” ORIX Pub. Fin., LLC v. Lake Cty. Hous. &

Redevel. Auth., No. 11-cv-3261 (MJD/LIB), 2012 WL 5382052, at *4 (D. Minn. Nov. 1,

2012) (cleaned up) (citation and internal quotation marks omitted).

       Here, Patrick’s avers in its operative complaint that “Plaintiff performed all material

terms of its agreements with Defendant” and “complied with all its obligations under the

agreements,” but does not allege anything about “conditions precedent.” Am. Compl.

¶¶ 53, 58. Plaintiff’s complaint therefore does not plainly “track the language of the rule.”

In fact, the complaint makes clear that Patrick’s thinks it was Singh’s payments that were

“necessary preconditions.” Id. ¶ 43; see id. ¶ 58 (alleging Patrick’s “was relieved of

obligations based on Defendant’s breaches and anticipatory breaches”). If the corporate

reorganization was the condition precedent, then Patrick’s needed to plead that it was

satisfied under Rule 9(c)—and it did not, so the claim would fail as a matter of law. On

the other hand, if Singh’s investment was the condition precedent, then Patrick’s has stated

a claim for breach of contract because it “den[ied] that [the] condition precedent has . . .

been performed . . . with particularity.” Fed. R. Civ. P. 9(c). If neither act was a condition

precedent, then Rule 9(c) is inapposite. And if the contract is ambiguous, it is a fact

question whether there was a condition precedent. C.H. Robinson Worldwide, Inc. v. U.S.

Sand, LLC, Civ. No. 13-1274 (JRT/FLN), 2014 WL 67957, at *3–4 (D. Minn. Jan. 8, 2014)

(“Because it is not clear under the terms of the Agreements whether the implementation of

an escrow account is a condition precedent to CHR receiving payment, the Court cannot


                                             32
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 33 of 35



conclude that CHR’s breach of contract pleadings fail.” (citation and internal quotation

marks omitted)); see Olympus Ins. Co. v. AON Benfield, Inc., 711 F.3d 894, 898 (8th Cir.

2013) (“If the court determines that a contract is ambiguous, its interpretation then becomes

a question of fact for the jury and the district court should not grant a motion to dismiss.”

(citation omitted)).

       Singh appears to cabin his argument about the unsatisfied condition precedent to the

Capital Contribution Agreement. See Mem. in Supp. at 12. To the extent that Singh urges

the Court to resolve this question on the four corners of the Capital Contribution

Agreement, it is safe to say that the contract does not unambiguously make reorganization

a condition precedent to Singh’s investment.        The contract contemplates dates for

performance that suggest reorganization might occur before the Singh’s investment

(December 31, 2017, versus January 31, 2018, respectively), but it specifically provides

that reorganization will occur “on or about” December 31, 2017, whereas the investment

date is a more firm deadline—“on or before” January 31, 2018. Capital Contribution

Agreement at 1–2. Moreover, there is no provision indicating that time is of the essence,

nor is there typical language signaling a condition precedent. See James E. Brady & Co.,

Inc. v. Eno, 992 F.2d 864, 869 (8th Cir. 1993) (“Although it is not always the case,

conditions precedent are usually introduced by conditional language such as ‘provided that’

or ‘on condition.’” (applying Missouri law)).       Patrick’s has argued that the Capital

Contribution Agreement was just one part of a larger transaction, which included the letters

of intent and was further modified by the Parties’ course of dealing. Because the contours




                                             33
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 34 of 35



of the alleged contracts are far from clear at this point, this issue presents another fact

question that cannot be resolved at the motion-to-dismiss stage.9

                                         ORDER

       Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

       1.     Defendant’s Motion to Dismiss Amended Complaint [ECF No. 30] is

DENIED as follows:

              a.     Defendant’s Motion to Dismiss pursuant to Rule 12(b)(2) is DENIED

                     WITHOUT PREJUDICE.

              b.     Defendant’s Motion to Dismiss pursuant to Rule 12(b)(5) is DENIED

                     as MOOT.

              c.     Defendant’s Motion to Dismiss pursuant to Rule 12(b)(6) is

                     DENIED.



9
        Two business days before oral argument, Plaintiff filed a notice of supplemental
authorities. ECF No. 38 (citing to five cases). Singh then filed an objection. ECF No. 39.
In this objection, Singh informally requested that the Court “strike” the “unsolicited and
unauthorized surreply,” which he contends is prohibited by Local Rule 7.1(i). Id. at 1. In
the alternative, Singh requested “permission to file a sur-surreply to address the new
arguments and cases.” Id. Singh’s objection is understood as a motion to strike but will
be denied. Singh is correct that this filing is not authorized by Local Rule 7.1(i). See
Rhodes v. Fabian, No. 04-cv-176 (RHK/SRN), 2005 WL 2704896, at *2 n.1 (D. Minn.
Sept. 12, 2005) (granting motion to strike supplemental authority in a habeas case because
“the applicable rules do not permit the filing of the ‘Supplemental Authority’ document
and . . . [the filing] does little more than rehearse arguments already made in [the party’s]
original memorandum”). As a practical matter, however, supplemental case citations can
be helpful and—provided they are not used to assert new or additional arguments omitted
from briefs—cause no prejudice. The alternative is to have litigants cite new cases for the
first time on the record at a hearing.

                                             34
    CASE 0:18-cv-00764-ECT-KMM Document 44 Filed 07/03/19 Page 35 of 35



      2.     Defendant’s Objection to Plaintiff’s Notice of Supplemental Authorities

[ECF No. 39] seeking to strike Plaintiff’s filing [ECF No. 38] from the record is DENIED.



Dated: July 3, 2019                      s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




                                           35
